191 F.2d 401
MT. HOOD STAGES, Inc., a corporation, also known as Pacific Trailways,v.Hector J. FLINT.
No. 4345.
United States Court of Appeals Tenth Circuit.
September 7, 1951.

Appeal from the United States District Court for the District of Utah.
Stewart, Cannon & Hanson, Salt Lake City, Utah, for appellant.
Horace J. Knowlton, Salt Lake City, Utah, for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed September 7, 1951, pursuant to stipulation.